Nicor Gas
Form 10-Q
Exhibit 10.02

 
EXECUTION VERSION
 
SECOND AMENDMENT TO THE 5-YEAR CREDIT AGREEMENT
 
This amendment (the "Amendment"), dated as of October 26, 2006, is entered into
by and among NORTHERN ILLINOIS GAS COMPANY and NICOR INC. (each, a "Borrower"
and collectively, the "Borrowers"), JPMORGAN CHASE BANK, N.A., in its capacity
as administrative agent (in such capacity, the "Administrative Agent"), and
certain of the lenders constituting the Required Lenders (as defined in the
5-Year Credit Agreement, defined below).
 
The Borrowers, the Administrative Agent and, among others, the financial
institutions party thereto (the "Lenders"), are parties to the 5 year credit
agreement dated as of September 13, 2005 (as modified and supplemented and in
effect from time to time, the "5-Year Credit Agreement"), providing, subject to
the terms and conditions thereof, several commitments of the Lenders to make
available a revolving letter of credit facility for loans to the Borrowers in an
aggregate principal or face amount of $600,000,000.
 
The Borrowers, the Administrative Agent and the Lenders party to the 5-Year
Credit Agreement constituting the Required Lenders, wish now to amend the 5-Year
Credit Agreement in certain respects, and accordingly, the parties hereto hereby
agree as follows:
 
Section 1.  Definitions. Except as otherwise defined in this Amendment, terms
defined in the 5-Year Credit Agreement are used herein (and in the introductions
and recitals hereto) as defined therein.
 
Section 2.  Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the 5-Year
Credit Agreement shall be amended as follows:
 
2.01. References Generally. References in the 5-Year Credit Agreement (including
references to the 5-Year Credit Agreement as amended hereby) to "this Agreement"
(and indirect references such as "hereunder," "hereby," "herein" and "hereof")
shall be deemed to be references to the 5-Year Credit Agreement as amended
hereby.
 
2.02. Definitions. Section 1.1 of the 5-Year Credit Agreement shall be amended
by amending and restating in their entirety the following definitions:
 
"“Applicable Repayment Date” means, with respect to each Loan made hereunder,
the earlier of (i) the date occurring one day prior to the date which is one
year from the date the initial Borrowing of such Loan was advanced, and (ii) the
Termination Date. "
 
"“Impermissible Qualification” means, relative to the opinion or certification
of any independent public accountant as to any financial statement of a
Borrower, any qualification or exception to such opinion or certification (i)
which is of a “going concern” or similar nature, (ii) which relates to the
limited scope of examination of matters relevant to such financial statement, or
(iii) which relates to the treatment or classification of any item in such
financial statement and which would require an adjustment to such item the
effect of which would be to cause the Borrowers to be in violation of Section
7.15 hereof."
 

--------------------------------------------------------------------------------


"“Indebtedness” means, as to any Person, without duplication: (i) all
obligations of such Person for borrowed money or evidenced by bonds, debentures,
notes or similar instruments; (ii) all obligations of such Person for the
deferred purchase price of Property or services (other than in respect of trade
accounts payable arising in the ordinary course of business which are not
past-due); (iii) all Capitalized Lease Obligations of such Person; (iv) all
indebtedness of the kind referred to in (i)-(iii) and (v)-(vii) secured by a
Lien on such Person's interest in Property, assets or revenues to the extent of
the lesser of the value of such Person's interest in such Property that is
subject to such Lien or the principal amount of such indebtedness but excluding
any such indebtedness secured by a Lien on any Property or assets owned by
others if (A) such Person holds only a leasehold interest or an easement,
right-of-way, license or similar right of use or occupancy with respect to such
Property or asset and (B) such Person has not assumed or become liable for the
payment of such indebtedness; (v) all Guarantees issued by such Person of
Indebtedness of another Person; (vi) all obligations of such Person, contingent
or otherwise, in respect of any letters of credit (whether commercial or
standby) or bankers’ acceptances, and (vii) all obligations of such Person under
synthetic (and similar type) lease arrangements; provided that for purposes of
calculating such Person’s Indebtedness under such synthetic (or similar type)
lease arrangements, such lease arrangement shall be treated as if it were a
Capitalized Lease."
 
"“Property” means any property or asset, of any nature whatsoever, whether real,
personal or mixed, tangible or intangible, and whether now owned or hereafter
acquired."
 
"“Related Parties” means, subject to the provisions of Section 11.8 with respect
to any Person, such Person’s Affiliates and the directors, officers, employees,
agents and advisors of such Person and of such Person’s Affiliates."
 
"“SEC Disclosure Documents” means all reports on forms 10K, 10Q, and 8K filed by
Nicor or Nicor Gas with the SEC prior to the Closing Date."
 
Section 1.1 of the 5-Year Credit Agreement shall be further amended by adding
the following definitions:
 
"“Guaranty” means the Guaranty dated as of December 22, 2005, as amended or
supplemented from time to time, among Nicor, as guarantor, in favor of JPMorgan
Chase Bank, N.A., in its capacity as agent for the lenders to the 2 Year Term
Loan Agreement."
 
"“ICC Permitted Investment” means any investment permitted by subsection (a) of
Section 340.50 of the rules of the Illinois Commerce Commission."
 
"“ICC Regulated Transaction” means any transaction between Nicor Gas and Nicor
or any wholly-owned subsidiary of Nicor that does not violate the applicable
orders, rules and regulations of the Illinois Commerce Commission."
 
"“2 Year Term Loan Agreement” means the 2 Year Term Loan Agreement dated as of
December 22, 2005, as amended or supplemented from time to time, by and among
Tropical Shipping and Construction Company Limited, a Cayman Islands exempt
company, as borrower, the financial institutions from time to time party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent."
 
2

--------------------------------------------------------------------------------


"“210-Day Facility Agreement” means (i) the 210-Day Credit Agreement entered
into October 26, 2006, as amended or supplemented from time to time, among Nicor
Gas, the financial institutions party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, ABN AMRO Bank NV, as syndication agent, Wachovia Bank,
N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch and The Bank of New
York, as documentation agents, J.P. Morgan Securities Inc. and ABN AMRO
Incorporated, as joint lead-arrangers and bookrunners and (ii) any successive
agreements to the 210-Day Credit Agreement referred to in clause (i) above which
are on substantially similar terms and are for substantially similar purposes as
the credit agreement referred to in clause (i)."
 
2.03. Extensions. Section 3.2 of the 5-Year Credit Agreement shall be amended
and restated in its entirety to read as follows:
 
"Section 3.2 Extensions.
 
(a) Requests for Extension. The Borrowers may, by notice to the Administrative
Agent (which shall promptly notify the Lenders) not earlier than 45 days and not
later than 35 days prior to each anniversary of the Closing Date (the “Annual
Anniversary”), request that each Lender extend such Lender’s Termination Date
for an additional year from the Termination Date then in effect hereunder (the
“Existing Termination Date”).
 
(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not earlier than
30 days prior to the Annual Anniversary and not later than the date (the “Notice
Date”) that is 20 days prior to the Annual Anniversary, advise the
Administrative Agent whether or not such Lender agrees to such extension and
each Lender that determines not to so extend its Commitment Termination Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.
 
(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrowers of each Lender’s determination under this Section no later than
the date 15 days prior to the Annual Anniversary (or, if such date is not a
Business Day, on the next preceding Business Day).
 
(d) Additional Commitment Lenders. The Borrowers shall have the right on or
before the Annual Anniversary to replace each Non-Extending Lender with, and add
as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) with the approval of the
Administrative Agent (which approval shall not be unreasonably withheld). Each
Additional Commitment Lender shall enter into an agreement in form and substance
satisfactory to the Borrowers and the Administrative Agent pursuant to which
such Additional Commitment Lender shall, effective as of the Existing
Termination Date, undertake a Commitment (and, if any such Additional Commitment
Lender is already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date).
 
3

--------------------------------------------------------------------------------


(e) Minimum Extension Requirement. If (and only if) the Required Lenders have
agreed to extend their Termination Date, then, effective as of the Annual
Anniversary, the Termination Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date falling one year
after the Existing Termination Date (except that, if such date is not a Business
Day, such Commitment Date as so extended shall be the next preceding Business
Day) and each Additional Commitment Lender shall thereupon become a “Lender” for
all purposes of this Agreement.
 
(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Termination Date pursuant to this Section shall not be
effective with respect to any Lender unless:
 
(i) no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;
 
(ii) the representations and warranties contained in this Agreement are true and
correct on and as of the date of such extension and after giving effect thereto,
as though made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date);
 
(iii)  the Borrowers shall deliver a certified copy of their respective Board of
Directors' resolutions authorizing such extension; and
 
(iv) on or before the Termination Date of each Non-Extending Lender, (1) the
Borrowers shall have paid in full the principal of and interest on all of the
Loans made by such Non-Extending Lender to the Borrowers hereunder and (2) the
Borrowers shall have paid in full all other Obligations owing to such Lender
hereunder."
 
2.04 Representations and Warranties. The lead-in to Section 5 of the 5-Year
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
"Section 5  Each Borrower hereby represents and warrants to each Lender as to
itself and, where the following representations and warranties apply to its
Subsidiaries or Material Subsidiaries, as to each Subsidiary or Material
Subsidiary, as applicable, of such Borrower, as follows:"
 
2.05. Government Regulation. Section 5.9 of the 5-Year Credit Agreement is
hereby amended and restated in its entirety to read as follows:
 
"Section 5.9  Government Regulation. Neither Borrower nor any Subsidiary of a
Borrower is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended."
 
2.06. Property and Liens. Section 5.12 of the 5-Year Credit Agreement is hereby
amended and restated in its entirety to read as follows:
 
"Section 5.12  Ownership of Property; Liens. Each Borrower and each Subsidiary
of such Borrower owns good title to, or a valid leasehold interest in, or other
enforceable
4

--------------------------------------------------------------------------------


interest in, its Property to the extent owned or leased by it (except where the
failure to have such title, a valid leasehold interest or other enforceable
interest is not reasonably likely to have a Material Adverse Effect) free and
clear of all Liens, except as permitted in Section 7.9."
 
2.07. Compliance with Agreements. Section 5.13 of the 5-Year Credit Agreement is
hereby amended and restated in its entirety to read as follows:
 
"Section 5.13  Compliance with Agreements. None of the execution and delivery of
this Agreement and the Notes, the consummation of the transactions herein
contemplated and compliance with the terms and provisions hereof will conflict
with or result in a breach of, or require any consent under, the charter or
by-laws of either of the Borrowers, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or Governmental Authority, or any
Contractual Obligation to which either Borrower is a party or by which it is
bound or to which it is subject, or constitute a default under any such
Contractual Obligation, or result in the creation or imposition of any Lien upon
any of the revenues or assets of either of the Borrowers pursuant to the terms
of any such Contractual Obligation except as would not have a Material Adverse
Effect."
 
2.08. ERISA. Section 7.4 of the 5-Year Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
"Section 7.4  ERISA. Each Borrower will, and will cause each of its Subsidiaries
to, promptly pay and discharge all obligations and liabilities arising under
ERISA of a character which if unpaid or unperformed is reasonably likely to
result in the imposition of a Lien against any of its Properties, except to the
extent the imposition of such Lien would not result in a Material Adverse
Effect."
 
2.09. Financial Reports and Other Information. Section 7.6(b) and Section 7.6(d)
of the 5-Year Credit Agreement are here by amended and restated in its entirety
to read as follows:
 
"Section 7.6(b).
 
….
 
(b) Each financial statement furnished to the Lenders pursuant to subsection (a)
of this Section 7.6 shall be accompanied by a Compliance Certificate in the form
of Exhibit B hereto signed by the Chief Financial Officer, Vice President -
Controller, or Vice President - Treasurer of Nicor. Information required to be
delivered pursuant to subsections (a), (d) and (e) of this Section 7.6 shall be
deemed to have been delivered on the date on which a Borrower provides notice to
the Administrative Agent (via email or otherwise) that such information has been
posted on Nicor's website on the Internet at www.nicor.com, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge, provided that (i) such
notice may be included in a Compliance Certificate in the form of Exhibit B and
(ii) a Borrower shall deliver paper copies of the information required to be
delivered pursuant to subsections (a), (d) and (e) of this Section 7.6 to any
Lender that requests such delivery."
 
"Section 7.6(d).
 
5

--------------------------------------------------------------------------------


….
 
(d) Promptly upon their becoming available, and without duplication of the other
materials required to be delivered pursuant to this Agreement, each Borrower
will deliver (via email or otherwise) to the Administrative Agent, with copies
for each Lender copies of all registration statements and regular periodic
reports, if any, which either Borrower shall have filed with the SEC (or any
governmental agency substituted therefore) or any national securities exchange."
 
2.10. Lender Inspection Rights. Section 7.7 of the 5-Year Credit Agreement shall
be amended and restated in its entirety to read as follows:
 
"Section 7.7. Lender Inspection Rights. For purposes of confirming compliance
with the Credit Documents or after the occurrence and during the continuance of
an Event of Default, upon reasonable notice from the Administrative Agent or the
Required Lenders, Borrowers will, permit the Lenders (and such Persons as any
Lender may designate) during normal business hours to visit and inspect, under
Borrowers’ guidance, any of the Properties of Borrowers or any of their Material
Subsidiaries, to examine all of their books of account, records, reports and
other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and with their independent public accountants (and by this provision
Borrowers authorize such accountants to discuss with the Lenders (and such
Persons as any Lender may designate) the finances and affairs of Borrowers and
their Material Subsidiaries) all at such reasonable times and as often as may be
reasonably requested; provided, however, that except upon the occurrence and
during the continuation of any Default or Event of Default, not more than one
such visit and inspection may be conducted in any twelve month period. Prior to
the occurrence of an Event of Default, the Borrowers shall only be required to
pay the costs and expenses of professionals retained by the Administrative Agent
in connection with any such visit or inspection. After the occurrence of an
Event of Default, the Borrowers shall be obligated to pay all reasonable costs
and expenses incurred by the Administrative Agent and the Lenders in connection
with such visitations and inspections. The Borrowers shall receive advance
notice of any proposed discussion with such accountants and shall have the right
to participate therein."
 
2.11. Liens. Section 7.9 of the 5-Year Credit Agreement shall be amended and
restated in its entirety to read as follows:
 
"Section 7.9 Liens. Neither Borrower will, nor will it permit any of its
Material Subsidiaries to, create, incur, permit or suffer to exist any Lien on
any of its Property, whether now owned or hereafter acquired by such Borrower or
any Material Subsidiary of such Borrower; provided, however, that this Section
7.9 shall not apply to or operate to prevent:
 
(a)  Liens arising by operation of law which are incurred in the ordinary course
of business which do not in the aggregate materially detract from the value of
the Property subject thereto or materially impair the use thereof in the
operation of the business of Borrower or any of its Material Subsidiaries;
 
(b)  Liens for taxes or assessments or other government charges or levies on a
Borrower or any Material Subsidiary of a Borrower or their respective Properties
which
 
                                                                  6

--------------------------------------------------------------------------------


 
are not past due or which are being contested in good faith by appropriate
proceedings and for which reserves in conformity with GAAP have been provided on
the books of a Borrower; provided that the aggregate amount of liabilities
(including interest and penalties, if any) of the Borrowers and their Material
Subsidiaries secured by such Liens shall not exceed $20,000,000 at any one time
outstanding;
 
(c)  Liens arising out of judgments or awards against a Borrower or any Material
Subsidiary of a Borrower, or in connection with surety or appeal bonds in
connection with bonding such judgments or awards, the time for appeal from which
or petition for rehearing of which shall not have expired or with respect to
which such Borrower or such Material Subsidiary shall be prosecuting an appeal
or proceeding for review, and with respect to which it shall have obtained a
stay of execution pending such appeal or proceeding for review; provided that
the aggregate amount of liabilities (including interest and penalties, if any)
of Borrower and its Material Subsidiaries secured by such Liens shall not exceed
$20,000,000 at any one time outstanding;
 
(d)  Survey exceptions or encumbrances, easements or reservations, or rights of
others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real Properties which do not materially
impair their use in the operation of the business of a Borrower or any Material
Subsidiary of a Borrower;
 
(e)  Liens existing on the date hereof and Liens granted pursuant to the terms
of the Nicor Gas Indenture;
 
(f)  Liens securing Indebtedness and other obligations; provided that such Liens
permitted by this paragraph (f) shall only be permitted to the extent the
aggregate amount of Indebtedness and other obligations secured by all such Liens
does not exceed ten percent (10%) of the difference between (A) Consolidated
Assets as reflected on the most recent balance sheet delivered by Nicor pursuant
to Section 7.6, minus (B) the amount of Indebtedness then outstanding under the
Nicor Gas Indenture;
 
(g)  Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;
 
(h)  Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits;
 
(i)  Liens with respect to any surplus assets leased by either Borrower or any
of its Material Subsidiaries;
 
(j)  Liens on any Properties or assets owned by a Person other than either
Borrower or any Material Subsidiary of either Borrower if such Borrower or a
Material Subsidiary of such Borrower holds only leasehold interests or
easements, rights-of-way, licenses or similar rights of use or occupancy with
respect to such Properties or assets;
 
(k)  Any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of any Lien referred to in the foregoing
paragraphs (a) through (j), inclusive; provided, however, that the principal
amount of
 
                                                                 7

--------------------------------------------------------------------------------


Indebtedness of either Borrower or any of its Material Subsidiaries secured
thereby shall not exceed the principal amount of Indebtedness of such Borrower
or any of its Material Subsidiaries so secured at the time of such extension,
renewal or replacement, and that such extension, renewal or replacement shall be
limited to the Property of either Borrower or any of its Material Subsidiaries
which was subject to the Lien so extended, renewed or replaced;
 
provided, that, except as may be created under the Nicor Gas Indenture, the
foregoing paragraphs shall not be deemed under any circumstance to permit a Lien
to exist on (i) any capital stock or other equity interests of Nicor Gas or (ii)
Nicor Gas’ natural gas inventory or any receivables arising from the sale of
such inventory.
 
Any Lien which when incurred or permitted to exist complies with the
requirements of paragraphs (a) through (k) above may continue to exist, and
shall be permitted hereunder, notwithstanding that such Lien if incurred
thereafter would not comply with such requirement."
 
2.12. Investments, Acquisitions, Loans, Advances and Guaranties. Section 7.13 of
the 5-Year Credit Agreement shall be amended and restated in its entirety to
read as follows:
 
"Section 7.13 Investments, Acquisitions, Loans, Advances and Guaranties. Neither
Borrower will, nor will it permit any Material Subsidiary of such Borrower to,
directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to, any other Person, or acquire all or any substantial part of the
assets or business of any other Person or division thereof, or be or become
liable as endorser, guarantor, surety or otherwise (such as liability as a
general partner) for any debt, obligation or undertaking of any other Person, or
otherwise agree to provide funds for payment of the obligations of another, or
supply funds thereto or invest therein or otherwise assure a creditor of another
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another, or subordinate any claim or demand it
may have to the claim or demand of any other Person (cumulatively, all of the
foregoing “Investments”); provided, however, that the foregoing provisions shall
not apply to nor operate to prevent:
 
(a) ICC Permitted Investments;
 
(b) ownership of stock, obligations or securities received in settlement of
debts owing to a Borrower or any Subsidiary;
 
(c) endorsements of negotiable instruments for collection in the ordinary course
of business;
 
(d) loans and advances to employees in the ordinary course of business for
travel, relocation, and similar purposes;
 
(e) Investments (i) in or with respect to either Borrower or any Subsidiary of
either Borrower, including intercompany loans, or (ii) existing on the Closing
Date;
 
(f) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;
 
8

--------------------------------------------------------------------------------


(g) Investments in Persons engaged in substantially the same lines of business
as the Borrowers or any of their Subsidiaries so long as, unless consented to by
the Required Lenders, (i) no downgrade in the S&P Rating or Moody’s Rating would
occur as a result of the consummation of such Investment, (ii) if such
Investment is for the purpose of acquiring another Person, the Board of
Directors (or similar governing body) of such Person being acquired has approved
being so acquired, and (iii) no Default or Event of Default has occurred and is
continuing at the time of, or would occur as a result of, such Investment; and
 
(h) Guarantees by either Borrower or any of their respective Subsidiaries of any
Indebtedness (so long as such Indebtedness is permitted pursuant to Section
7.14) or other obligations of either Borrower or any of their respective
Subsidiaries;
 
(i) Investments, whether directly or indirectly through one or more
Subsidiaries, in Triton Container Investments LLC, a cargo container leasing
business, made after the Closing Date in an aggregate amount not to exceed
$20,000,000 in any one year (with the Closing Date and each anniversary thereof
being deemed the first day of a year for calculating compliance with this
provision); and
 
(j) other Investments in addition to those set forth above not to exceed an
aggregate amount of (i) $50,000,000 in any one year (with the Closing Date and
each anniversary thereof being deemed the first day of a year for calculating
compliance with this provision), and (ii) $100,000,000 during the term of this
Agreement.
 
Any Investment which when made complies with the requirements of paragraphs (a)
through (i) above may continue to be held notwithstanding that such Investment
if made thereafter would not comply with such requirements.
 
In determining the amount of investments, acquisitions, loans, advances and
guarantees permitted under this Section 7.13, investments and acquisitions shall
always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), loans and advances shall be taken at the
principal amount thereof then remaining unpaid, and guarantees shall be taken at
the amount of obligations guaranteed thereby."
 
2.13. Restrictions on Indebtedness. Section 7.14 of the 5-Year Credit Agreement
shall be amended and restated in its entirety to read as follows:
 
"Section 7.14 Restrictions on Indebtedness. Neither Borrower will, nor will it
permit any of its Material Subsidiaries to, issue, incur, assume, create, become
liable for, contingently or otherwise, or have outstanding any Indebtedness,
provided that the foregoing provisions shall not restrict nor operate to prevent
the following Indebtedness:
 
(a) the Obligations;
 
(b) any other Indebtedness so long as after giving effect to the incurrence
thereof the Borrowers shall be in compliance with the Leverage Ratio set forth
in Section 7.15."
 
2.14. Leverage Ratio. Section 7.15 of the 5-Year Credit Agreement shall be
amended and restated in its entirety to read as follows:
 
9

--------------------------------------------------------------------------------




 
"Section 7.15 Leverage Ratio. Nicor will not at the end of any fiscal quarter
permit the ratio of its Consolidated Indebtedness to its Capital to exceed 0:70
to 1:00.
 
For the purposes of the calculation of the ratio of Nicor's Consolidated
Indebtedness to Nicor's Capital, (1) any non-cash effects resulting from
adoption of the proposed “Statement of Financial Accounting Standards dated
March 31, 2006: Employers’ Accounting for Defined Pension and other
Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106, and
132(R)" shall be excluded; (2) any hybrid equity securities, meaning any
securities issued by Nicor and/or its Subsidiaries or a financing vehicle of
Nicor and/or its Subsidiaries that (i) are classified as possessing a minimum of
“intermediate equity content” by S&P, Basket C equity credit by Moody’s, and 50%
equity credit by Fitch and (ii) require no repayments or prepayments and no
mandatory redemptions or repurchases, in each case, prior to at least 91 days
after the later of the termination of the Commitments and the repayment in full
of the Loans and all other amounts due hereunder, shall be excluded from Nicor's
Consolidated Indebtedness and (3) any mandatorily convertible securities,
meaning any mandatorily convertible equity-linked securities issued by Nicor
and/or its Subsidiaries, so long as the terms of such securities require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case prior to at least 91 days after the later of the termination of the
Commitments and the repayment in full of the Loans and all other amounts due
hereunder, shall be excluded from Nicor's Consolidated Indebtedness."
 
2.15. Dividends and Other Shareholder Distributions. Section 7.17(b) of the
5-Year Credit Agreement shall be amended and restated in its entirety to read as
follows:
 
"Section 7.17 Dividends and Other Shareholder Distributions.
 
….
(b)  Except as set forth on Schedule 7.17, neither Borrower will permit any of
its Material Subsidiaries, directly or indirectly, to create or otherwise cause
or suffer to exist or become effective any consensual encumbrance or restriction
of any kind on the ability of any such Material Subsidiary to: (1) pay dividends
or make any other distribution on any of such Material Subsidiary’s capital
stock owned by a Borrower or any Material Subsidiary of a Borrower, (2) pay any
Indebtedness owed to a Borrower or any other Material Subsidiary, (3) make loans
or advances to a Borrower or any other Material Subsidiary, or (4) transfer any
of its Property or assets to a Borrower or any other Material Subsidiary, except
for such encumbrances or restrictions existing under or by reason of:
 
(a) customary non-assignment provisions of any contract and customary provisions
restricting assignment or subletting in any lease governing a leasehold interest
of any Material Subsidiary; and
 
(b) customary restrictions contained in any consensual Liens that are permitted
pursuant to Section 7.9."
 
2.16. No Negative Pledges. Section 7.18 of the 5-Year Credit Agreement shall be
amended and restated in its entirety to read as follows:
 
10

--------------------------------------------------------------------------------




 
"Section 7.18 No Negative Pledges. Except as set forth on Schedule 7.17, the
Borrowers will not, and will not permit any of their Material Subsidiaries to
enter into or suffer to exist any agreement (except the Credit Documents)
prohibiting the creation or assumption of any security interest upon its
properties or assets, whether now owned or hereafter acquired by the Borrowers
or their Material Subsidiaries, as applicable; provided, however, in the case of
a consensual Lien on assets or property that is permitted pursuant to Section
7.9, the Lien holder may, solely with respect of the assets or property to which
such Lien attaches, contract for and receive a negative pledge with respect
thereto and the proceeds thereof."
 
2.17. Transactions with Affiliates. Section 7.19 of the 5-Year Credit Agreement
shall be amended and restated in its entirety to read as follows:
 
"Section 7.19  Transactions with Affiliates. Neither Borrower will, nor will
they permit any of their Subsidiaries to, enter into or be a party to any
material transaction or arrangement with any Affiliate of such Person, including
without limitation, for purchase from, sale to or exchange of Property with, for
merger or consolidation with or into, or the rendering of any service by or for,
any Affiliate, except (i) pursuant to the reasonable requirements of a
Borrower’s or such Subsidiary’s business and upon terms no less favorable to a
Borrower or such Subsidiary than could be obtained in a similar transaction
involving a third-party, (ii) any ICC Regulated Transaction, (iii) to the extent
such material transaction or arrangement would not result in a Material Adverse
Effect, or (iv) as otherwise permitted in this Agreement."
 
2.18. Non-Business Day. Section 11.2 of the 5-Year Credit Agreement shall be
amended and restated in its entirety to read as follows:
 
"Section 11.2  Non-Business Day. Except as otherwise expressly provided in this
Agreement, if any payment of principal or interest on any Loan or of any other
Obligation shall fall due on a day which is not a Business Day, interest or fees
(as applicable) at the rate, if any, such Loan or other Obligation bears for the
period prior to maturity shall continue to accrue on such Obligation from the
stated due date thereof to and including the next succeeding Business Day, on
which the same shall be payable.
 
2.19. Notices. Section 11.6(a)(i) of the 5-Year Credit Agreement shall be
amended and restated in its entirety to read as follows:
 
"Section 11.6(a)  Notices Generally.
 
….
 
(i)  1844 Ferry Road; Naperville, IL 60563
      Attention: Treasurer
      Fax: 630-983-3810
      Confirm No.: 630-388-2800
…."


2.20 Modified Compliance Certificate. Exhibit B shall be amended and restated in
its entirety as set forth on Schedule 1.
 
11

--------------------------------------------------------------------------------


2.21. Amended Schedule 5.2. Schedule 5.2 (Material Subsidiaries) shall be
amended and restated in its entirety as set forth on Schedule 2.
 
2.22. Permitted Investments. Schedule 7.13 (Permitted Investments) shall be
deleted in its entirety from the 5-Year Credit Agreement.
 
2.23. Amended Schedule 7.17. Schedule 7.17 (Restrictions on Distributions and
Existing Negative Pledges) shall be amended and restated in its entirety as set
forth on Schedule 3.
 
Section 3.  Representations and Warranties. Each Borrower represents and
warrants to the Lenders and the Administrative Agent that, after giving effect
to this Amendment, (a) the representations and warranties set forth in Section 5
of the 5-Year Credit Agreement are true and complete on the date hereof as if
made on and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, such representation or
warranty shall be true and correct as of such specific date), and as if each
reference in said Section 5 to "this Agreement" included reference to this
Amendment and (b) no Default or Event of Default has occurred and is continuing.
 
Section 4.  Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon the receipt by the
Administrative Agent of (i) a legal opinion from counsel to the Borrower
addressed to the Administrative Agent and the Lenders and (ii) counterparts of
this Amendment executed by each Borrower, the Required Lenders and the
Administrative Agent.
 
Section 5.  Waiver. The Required Lenders hereby waive all Defaults and Events of
Default, if any, which may have occurred prior to the date of this Amendment
resulting from (i) a failure by either Borrower to deliver documents to the
Administrative Agent or the Lenders in accordance with Section 7.6 of the 5-Year
Credit Agreement as in effect prior to this Amendment, (ii) any condition that
existed or action or inaction by either Borrower that was not or may not have
been in compliance with Sections 7.9, 7.13(e), 7.14(b), 7.17(b) or 7.18 of the
5-Year Credit Agreement as in effect prior to this Amendment, but would have
been in compliance with the 5-Year Credit Agreement as in effect on or after the
date hereof, (iii) any inaccuracy in any representation or warranty made by
either Borrower prior to this Amendment as to its compliance with Sections 7.6,
7.9, 7.13(e), 7.14(b), 7.17(b) or 7.18 of the 5-Year Credit Agreement as in
effect prior to this Amendment, (iv) any inaccuracy in the representation and
warranty set forth in Section 5.12 of the 5-Year Credit Agreement as in effect
prior to this Amendment or (v) a failure by either Borrower to provide notice of
any such failure, condition, action, inaction or inaccuracy referred to in
clauses (i) - (iv) above.
 
Section 6.  Miscellaneous. Except as herein provided, the 5-Year Credit
Agreement shall remain unchanged and in full force and effect. This Amendment
may be executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment by signing any such counterpart. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile (or
other electronic transmission) shall be effective as delivery of a manually
executed counterparty hereof. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York, United States of America,
without giving effect to principles of conflicts of laws (other than Section
5-1401 of the New York General Obligations Law).
 
12





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the 5-Year
Credit Agreement to be duly executed and delivered as of the day and year first
above written.
 
NORTHERN ILLINOIS GAS COMPANY,
as Borrower


By:  /s/ GERALD P. O'CONNOR                     
Name: Gerald P. O'Connor                                              
Title: Vice President - Treasurer


 
NICOR INC.,
as Borrower




By:  /s/ GERALD P. O'CONNOR                  
Name: Gerald P. O'Connor
Title: Vice President - Treasurer
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO THE 5-YEAR CREDIT AGREEMENT AMENDMENT
 





--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N. A.,
in its individual capacity as a Lender and as Administrative Agent




By:    /s/ GABRIEL J. SIMON                           
Name:   Gabriel J. Simon                                 
Title:   Assistant Vice President                    
 
 
 
 
 
 
 
 
 
BANK SIGNATURE PAGE TO 5-YEAR CREDIT AGREEMENT AMENDMENT


--------------------------------------------------------------------------------







ABN AMRO BANK N. V.




By:    /s/ CHARLES F. RANDOLPH    
Name:   Charles F. Randolph                
Title:   Managing Director                    




By:    /s/ ECE Bennett                               
Name:    Ece Bennett                                
Title:    Director                                      
 
 
 
 
 
 
 
 
 
BANK SIGNATURE PAGE TO 5-YEAR CREDIT AGREEMENT AMENDMENT


--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH (F/K/A THE BANK OF
TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH)




By:    /s/ TSUGUYUKI UMENE    
Name:   Tsuguyuki Umene            
Title:   Deputy General Manager  
 
 
 
 
 
 
 
 
 
BANK SIGNATURE PAGE TO 5-YEAR CREDIT AGREEMENT AMENDMENT


--------------------------------------------------------------------------------







WACHOVIA BANK, N. A.




By:   /s/ SHAWN YOUNG                     
Name:   Shawn Young                            
Title:   Vice President                              
 
 
 
 
 
 
 
 
 
BANK SIGNATURE PAGE TO 5-YEAR CREDIT AGREEMENT AMENDMENT


--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION




By:   /s/ JAMES N. DEVRIES                     
Name:  James N. Devries                             
Title:  Senior Vice President                        
 
 
 
 
 
 
 
 
 
BANK SIGNATURE PAGE TO 5-YEAR CREDIT AGREEMENT AMENDMENT


--------------------------------------------------------------------------------







THE BANK OF NEW YORK




By:   /s/ RICHARD K. FRONAPFEL, JR.  
Name:   Richard K. Fronapfel, Jr.                 
Title:  Vice President                                     
 
 
 
 
 
 
 
 
 
BANK SIGNATURE PAGE TO 5-YEAR CREDIT AGREEMENT AMENDMENT


--------------------------------------------------------------------------------







BANCO BILBAO VIZCAYA
ARGENTARIA S.A.




By:  /s/ MARIA T. VIZAN                                       
Name:  Maria T. Vizan                                                
Title:  Vice President - Global Corporate Banking  




By:  /s/ JOHN MARTINI                                         
Name:  John Martini                                                 
Title:  Vice President - Corporate Banking            
 
 
 
 
 
 
 
 
 
BANK SIGNATURE PAGE TO 5-YEAR CREDIT AGREEMENT AMENDMENT


--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL
ASSOCIATION




By:  /s/ CHARLES W. REED                 
Name:  Charles W. Reed                        
Title:  Vice President                              
 
 
 
 
 
 
 
 
 
BANK SIGNATURE PAGE TO 5-YEAR CREDIT AGREEMENT AMENDMENT


--------------------------------------------------------------------------------







SUNTRUST BANK




By:   /s/ YANN PIRIO                                      
Name:   Yann Pirio                                            
Title:  Vice President                                        
 
 
 
 
 
 
 
 
 
BANK SIGNATURE PAGE TO 5-YEAR CREDIT AGREEMENT AMENDMENT


--------------------------------------------------------------------------------







MIZUHO CORPORATE BANK, LTD.




By:  /s/ RAYMOND VENTURA           
Name:  Raymond Ventura                      
Title:  Deputy General Manager           

BANK SIGNATURE PAGE TO 5-YEAR CREDIT AGREEMENT AMENDMENT


--------------------------------------------------------------------------------







FIFTH THIRD BANK (CHICAGO),
A MICHIGAN BANKING CORPORATION




By:  /s/ KIM PUSZCZEWICZ               
Name:  Kim Puszczewicz                        
Title:  Vice President                               
 
 
 
 
 
 
 
 

BANK SIGNATURE PAGE TO 5-YEAR CREDIT AGREEMENT AMENDMENT




--------------------------------------------------------------------------------





SECOND AMENDMENT TO THE 5-YEAR CREDIT AGREEMENT 
 


 
SCHEDULE 1 TO THE AMENDMENT
 
MODIFIED EXHIBIT B
COMPLIANCE CERTIFICATE
 
COMPLIANCE CERTIFICATE
 
This Compliance Certificate is furnished to JPMorgan Chase Bank, N.A., as
Administrative Agent pursuant to the Credit Agreement dated as of September 13,
2005, among Northern Illinois Gas Company, an Illinois corporation (“Nicor
Gas”), and Nicor Inc., an Illinois corporation (“Nicor”; Nicor Gas and Nicor are
each referred to herein as a "Borrower" and collectively as "Borrowers")
JPMorgan Chase Bank, N.A., as Administrative Agent and the financial
institutions party thereto (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Unless otherwise defined herein, the
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1. I am the duly elected or appointed ___________________of Nicor;
 
2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Nicor and its Subsidiaries during the accounting period
covered by the financial statements (which financial statements have been posted
on Nicor's website on the Internet at www.nicor.com);
 
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the Borrowers' financial statements for the year/quarter end (which
financial statements have been posted on Nicor's website on the Internet at
www.nicor.com) or as of the date of this Certificate, except as set forth below;
and
 
4. Schedule 1 attached hereto sets forth financial data and computations
evidencing compliance with certain covenants of the Credit Agreement, all of
which data and computations are true, complete and correct. All computations are
made in accordance with the terms of the Credit Agreement.
 
Described below are the exceptions, if any, to paragraph 3 listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the Borrower has taken, is taking, or proposes to take with
respect to each such condition or event:
 
 
                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                            
 

--------------------------------------------------------------------------------


 
The foregoing certifications, together with the computations set forth in
Schedule 1 hereto are made and delivered this ___________day of __________,
200_.
 





--------------------------------------------------------------------------------







 
SCHEDULE 1 TO COMPLIANCE CERTIFICATE
 
Compliance Calculations for Credit Agreement
 
CALCULATION AS OF ________ __, 200_
 


 
A. Leverage Ratio (Section 7.15)
 
   
1. Consolidated Net Worth
 
$                                                     
 
 
2. Consolidated Indebtedness
 
$                                                     
 
 
3. Capital (Line A1 plus Line A2)
 
$                                                     
 
 
4. Leverage Ratio
 
               :1.00
 
(ratio of Line A2 to Line A3 not to exceed 0.70:1.00)
 
                                                                 



 





--------------------------------------------------------------------------------





SCHEDULE 2 TO THE AMENDMENT
 


 
AMENDED SCHEDULE 5.2
 


 
MATERIAL SUBSIDIARIES
 

     
Subsidiary Name
 
Place of Origin
 
Ownership
 
Northern Illinois Gas Company d/b/a Nicor Gas Company
 
Illinois
 
Wholly
 
owned by
 
Nicor Inc.
 
Birdsall Inc.
 
Florida
 
Wholly
 
owned by
 
Nicor Inc.
 
 
 
Tropical Shipping and Construction Company Limited
 
Cayman Islands
 
Wholly owned by Birdsall Inc.
 



 

--------------------------------------------------------------------------------




SCHEDULE 3 TO THE AMENDMENT
 


 
AMENDED SCHEDULE 7.17
 


 
RESTRICTIONS ON DISTRIBUTIONS AND EXISTING NEGATIVE PLEDGES
 


 


 
Refer to (i) Nicor Gas Indenture as defined in Section 1, (ii) the 210-Day
Facility Agreement as defined in Section 1, (iii) the 2 Year Term Loan Agreement
as defined in Section 1 and (iv) the Guaranty as defined in Section 1.
 


 
 


--------------------------------------------------------------------------------



 



